UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4137


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

WADE GAYLE,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00408-WDQ-1)


Submitted:    April 28, 2011                  Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Flynn, MEAD, FLYNN & GRAY, P.A., Baltimore, Maryland,
for Appellant. John Walter Sippel, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wade Gayle was convicted by a jury of possession of a

firearm       by     a     convicted     felon,         in     violation       of     18     U.S.C.

§ 922(g)(1)         (2006).        He    was       sentenced     at     the    bottom       of   his

Guidelines          range    to    210     months’        imprisonment.             On     appeal,

Gayle’s       counsel       has    filed       a       brief    pursuant       to     Anders      v.

California, 386 U.S. 738, 87 (1967), stating that in her opinion

there    are       no    meritorious       issues        for    appeal,       but   questioning

whether the district court erred in denying Gayle’s motion to

suppress.          Although advised of his right to do so, Gayle has not

filed a pro se supplemental brief.                           The Government declined to

file a response.            We affirm.

               We        review   the      district           court’s     factual          findings

underlying a motion to suppress for clear error and the court’s

legal determinations de novo.                       United States v. Day, 591 F.3d

679,    682    (4th       Cir.    2010).       When       a    district       court      denies    a

suppression motion, we review the evidence in the light most

favorable to the Government.                        United States v. Matthews, 591

F.3d 230, 234 (4th Cir. 2009), cert. denied, 131 S. Ct. 412

(2010).       We give due regard to the district court’s opportunity

to judge the credibility of witnesses “for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”                            United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

                                                   2
and citation omitted).            Our review of the record leads us to

conclude that the district court did not err in denying Gayle’s

motion    to    suppress   on    the    grounds        that    the    vehicle    stop    in

question was valid, Gayle’s warrantless arrest was supported by

probable cause, and Gayle’s ensuing statement to authorities was

not in response to interrogation and, therefore, admissible.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Gayle’s conviction and sentence.                        This court

requires that counsel inform Gayle, in writing, of the right to

petition    the    Supreme     Court    of       the   United   States    for    further

review.     If Gayle requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Gayle.           We dispense with oral argument because the

facts    and    legal    contentions     are       adequately        presented    in    the

materials      before    the    court    and       argument     would    not     aid    the

decisional process.

                                                                                 AFFIRMED




                                             3